 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   RENISHA HEMANTKUMAR PATEL,

 9                             Petitioner,               CASE NO. C19-841-RAJ-BAT

10           v.                                          ORDER GRANTING AGREED
                                                         MOTION FOR EXTENSION OF
11   US DEPARTMENT OF HOMELAND                           TIME
     SECURITY, et al.,
12
                               Respondents.
13

14          The parties’ agreed motion for extension of time, Dkt. 8, is GRANTED. Petitioner shall

15   file his response to the Government’s motion to dismiss on or before August 5, 2019. The

16   Government may file a reply by August 9, 2019. The Clerk is directed to RE-NOTE the

17   Government’s motion to dismiss, Dkt. 5, for August 9, 2019.

18          DATED this 23rd day of July, 2019.

19

20                                                             A
                                                        BRIAN A. TSUCHIDA
21                                                      Chief United States Magistrate Judge

22

23



     ORDER GRANTING AGREED MOTION FOR
     EXTENSION OF TIME - 1
